 

   
  
 
 

Case 1:18-cr-00685-GBEw, Document 43 Filed 12/02/20 Page 1 of 1
} *

oN,

~
‘S me Southern District
52 Duane Street-10th Floor, New York, NY 10007
“Tel: (212) 417-8700 Fax: (212) 571-0392

Federal Defénders —
OF NEW YORK,“ Ge

 

David E. Patton

Executive Director

Southern District of New York
Jennifer L. Brown
Auormey-in-Charge

BY ECF vS

The Honorable George B. Daniels
Southern District of New York
500 Pear! Street

New York, NY 10007

Re: United States v. Joel Davis
18 Cr. 685 (GBD)

 

Dear Judge Daniels:

The defense writes with the consent of the Government to respectfully request
the adjournment of Mr. Davis’s sentencing, currently scheduled for January 6, 2021
to May 2021. We hope to ensure that at least one of Mr. Davis’s family members is
able to be present for his sentencing which is still not possible due to the COVID-19
pandemic.

I thank the Court for its consideration of this request.

Respectfully submitted,
/s/

Ian Marcus Amelkin
Assistant Federal Defender
52 Duane Street, 10th Floor
New York, NY 10007

(212) 417-8733

cc: AUSAs Matthew Hellman, Esq. & Julie Murray, Esq.
